                                                                                            FILED
                                                                                   2019 Mar-08 AM 10:38
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

JOHN THOMAS MILLER                      )            Case Nos. 4:17-cv-00180
MICHAEL MCGREGOR                        )                      4:17-cv-00593
MICHAEL TOWNSEL                         )                      4:17-cv-00516
                                        )
      Plaintiffs,                       )       Consolidated for Discovery Before
                                        )       Magistrate Judge John E. Ott
                                        )
KIM THOMAS, et al.,                     )       Hon. Judge Liles C. Burke
    Defendants.                         )


                          STIPULATION OF DISMISSAL


      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all parties, by
and through their counsel, stipulate that all of Plaintiff John Miller’s claims against
Defendant State of Alabama and Defendant Ingram are hereby dismissed with
prejudice, with the respective parties to bear their own costs.


Respectfully submitted,

                                        /s/ Ruth Brown
                                        Ruth Brown
                                        One of Plaintiffs’ Attorneys


Ruth Zemel Brown
Roshna Bala Keen
Theresa Kleinhaus
Rachel Brady
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen Third Floor
Chicago, IL 60607
Email: Tess@loevy.com
                                       /s/ Robert Northcutt
                                       Robert F. Northcutt (ASB-9358-T79R)
                                       W. Allen Sheehan (ASB-7274-L69S)
                                       C. Richard Hill, Jr. (ASB-0773-L72C)
                                       Counsel for Defendants

CAPELL & HOWARD, P.C.
Post Office Box 2069
Montgomery, AL 36102-2069
Bob.Northcutt@chlaw.com
Rick.Hill@chlaw.com


                                       /s/ Bart Harmon
                                       Bart G. Harmon (ASB-4157-R61B)
                                       Counsel for Defendants


                         CERTIFICATE OF SERVICE

       I, Ruth Brown, an attorney, certify that on March 8, 2019, I served the
foregoing Plaintiffs’ Stipulation of Dismissal upon on all counsel of record via
electronic filing.



                                       /s/ Ruth Brown
